Title: To James Madison from Rufus King, 15 May 1801 (Abstract)
From: King, Rufus
To: Madison, James


15 May 1801, London. No. 17. Reports that Lord St. Helens has sailed for negotiations with Russians on the subject of a northern confederacy. Since French influence remains strong in St. Petersburg, believes British may have more difficulty than they expect. Conveys word of British victory in Egypt. Acknowledges receipt of 6 May letter from Dawson, then off Start Point. Dawson reached Le Havre 9 May. King notes that he immediately wrote Murray (in Rotterdam), who “has without doubt by this time received the Presidents orders to return to Paris to complete the Convention,” and that he has written Dawson in Paris explaining that Ellsworth departed for U.S. in late March. Relays rumor that American warships have blockaded Tripoli in response to pasha’s war on U.S. commerce; hopes that report is well founded, as “the example would have a beneficial influence upon the other Barbary States.” Mentions gifts of arms and jewels being prepared for the bey of Tunis.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). 3 pp.; in a clerk’s hand; docketed by Wagner, with King’s no. 18, as received 27 July. Printed in King, Life and Correspondence of Rufus King, 3:451.


